DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 7, 9, and 11, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bamji (20060128087).
Referring to claims 1 and 7, Bamji shows method for processing pixel signal values from an image sensor having a plurality of pixels (see figure 3 Ref 230’), each pixel being configured to generate a respective pixel signal value by demodulating received light using a reference signal (see the modulation and demodulation technique shown in paragraph 35-36), the method comprising:
controlling at least a first subset of the plurality of pixels (see figure 12B note pixels d1 associated with 0° QE modulation) to generate respective pixel signal values (see figure 14A note the VPD controlling the pixels), based on a first reference signal applied to the first subset of pixels, for a first exposure (see paragraph 225-228 also see paragraph 233-234 note the pixel control circuitry); subsequent to the first exposure, 
while the first subset of the plurality of pixels are holding their respective pixel signal values, controlling a second subset of the plurality of pixels (see figure 12B note pixels d2) to generate respective pixel signal values, based on a second reference signal applied to the second subset of pixels, for a second exposure (see paragraph 231 and 232 note the t=t2 signals that are sent to the S/H unit within the pixel);
subsequent to the second exposure, controlling the second subset of the plurality of pixels to hold their respective pixel signal values; and reading out the pixel signal values from the first and second subsets of the plurality of pixels (see paragraph 231-232 note the signals are stored in the S/H units until readout) and converting the read pixel signal values to digital pixel values (see figure 14A note the output is sent to an analog summer and then to an ADC).
Referring to claims 3 and 9, Moeller shows the method further comprises generating depth values for a depth map by combining, for each depth value, a digital pixel value for a pixel of the first subset with a digital pixel value for a corresponding pixel of the second subset (see paragraph 232).
Referring to claims 5 and 11, Moeller shows the first reference signal has a first phase, relative to a modulating signal applied, during the first exposure, to an optical signal being measured by the image sensor, and the second reference signal has a second phase, relative to the modulating signal applied, during the second exposure, to the optical signal being measured by the image sensor (see figure 14A note the 180° 
Referring to claim 12, Moeller shows the control circuitry is configured to generate the second reference signal to have the second phase, during the second exposure, by introducing a phase shift to an input reference signal, between the first and second exposures (see paragraph 35-36 and 38 also see figure 10 note the phase select).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bamji (20060128087) in view of Dielacher (20160327638).
Referring to claims 2, 4, 8, and 10, Bamji fails to show but Dielacher shows the plurality of pixels are arranged in an array having lines and columns, and wherein the first subset of pixels comprises pixels in every odd or even line of the array and the second subset of pixels comprises the remaining pixels (see figure 3 note the alternating 0° and 90° phased columns also see paragraph 41-42).  It would have been obvious to include pixels as organized by Dielacher because this allows for a . 
Allowable Subject Matter
Claims 6, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110.  The examiner can normally be reached on M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645